DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 December 2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7, 9-11, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
further comprising these elements. However, it is entirely unclear how sentence features can include sentences and sequences of sentences when the features themselves are what is used to generate a sentence. How can a sentence be generated from a sequence of sentences?
Claim 5 calls for classifying motion of the body using data from first and second motion sensors; claim 1 already defines the presence of a plurality of motion sensors. It is entirely unclear if the sensors of claim 5 are part of the plurality of motion sensors of claim 1 or in addition to these sensors. Further, it is unclear how the act of classifying motion is somehow separate or in addition to the generation of a motion sentence which appears to be classifying motion. 
Claims 9, 10, and 16 call for classifying the motion; claim 1 already calls for generating a motion sentence using various rules which appears to be an act of classifying the motion. It is unclear what classifying is to take place in claims 9, 10, or 16 that is somehow different from the classifying performed in claim 1.
Where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection should not be based on considerable speculation about the meaning of terms employed in a claim or 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18, 21, and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) determining characteristics of movement from sensed data and categorizing the movements, which falls into the grouping of mental processes. This judicial exception is not integrated into a practical application because the analysis of movement data does not improve any technology, is not applied or used to effect any particular treatment, does not use a particular machine, does not cause any transformation, and is not applied in any meaningful way beyond generally linking the use of the abstract idea to a technological environment (a processor) for its execution. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim contains only generic and wholly non-specific motion sensors which are used for the insignificant extrasolution activity of data gathering (See MPEP 2106.05(d), where determining the level of a biomarker by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017) is held to be 
The dependent claims also fail to provide anything significantly more, as claims 2, 4, 5, 9, 10, 16, and 22 are directed to aspects of the abstract idea itself; claims 3, 5-8, 11 are directed to aspects of the insignificant extrasolution activity of data gathering; claims 12-14 and 21 are directed to the postsolution activity of presenting data; claim 15 merely describes the actions of a computer; claims 17 and 18 are directed to the technological environment in which the abstract idea operates.

The dependent claim also fails to provide anything significantly more, as claim 20 is directed to the postsolution activity of presenting data.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 1-3, 8, 15, 18, 19, 20, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCombie (US 2010/0298653) in view of Cohen (US 2006/0241521).

Regarding Claims 1 and 22, McCombie discloses an ambulatory medical device for monitoring movement of a patient (FIG. 1; para 0051), comprising: a plurality of motion sensors configured to be located at one or more anatomical locations on a patient's body on right side, lying on left side); generate a motion sentence based on the plurality of predetermined motion sentence features (paragraphs [0030], [0073], [0082]-[0087], [0090]; table 1 “arm down in a vertical configuration” or lying on left/right side) and a set of predetermined rules defining a “motion grammar” (paragraph [0021], [0122], [0128]-[0130]), the motion sentence comprising at least one motion primitive selected from the plurality of motion primitives (paragraphs [0073], [0082]-[0087], [0090] – lying, upright; paragraph [0030] – activity states including moving, sitting, standing, walking, falling, etc.) and at least one motion modifier selected from the plurality of motion modifiers on right side, lying on left side); and initiate one or more notification actions based on the generated motion sentence (FIGS. 9A and 9B; para 0091; table 1).
The Examiner notes that “motion sentence feature”, “motion sentence”, “motion primitive”, and “motion grammar” are being interpreted based on their descriptions in the disclosure which differ from standard definitions for “grammar”, “sentence”, and “primitive”, where a “motion sentence” is, essentially, a sequence of motions, and a “motion primitive” is an individual type of motion – see paragraphs [0039]-[0040] and [0092], and “motion modifier” is a description of an aspect of the primitive such as speed, location, or direction (paragraph [0040]). The disclosure further defines that a “motion sentence feature” merely comprises “at least one predetermined motion primitive” (paragraph [0006]), and then additionally defines that “motion primitive, motion modifier, motion object, motion grammar are all termed “motion sentence features”” in paragraph [0079]; “motion grammar” is defined as “an associated set of predefined rules for allowable detected sequence of motion primitives or motion modifiers” (paragraph [0056]).
McCombie does not disclose the generation of the sentence using a set of predefined rules defining a motion grammar specifying allowable sequences of motion primitives/modifiers. 
Cohen teaches a medical device for monitoring motion of a patient which uses a set of predefined rules defining a motion grammar to create sentences including motion primitives and modifiers identified from motion data, the rules specifying allowable sentence sequences 
Regarding Claim 2, McCombie further discloses that the plurality of motion parameters comprises at least one orientation parameter corresponding to an orientation of the portion of the patient's body (para 0055).
Regarding Claim 3, McCombie further discloses that the plurality of motion sensors comprises at least one of an accelerometer (accelerometers 14a, 14b, 14c) distributed along a patient's arm and torso (para 0051, [0054]; fig. 1) and to detect a plurality of motion parameters corresponding to a motion of a portion of the patient's body (para 0055; fig. 1).
Regarding Claim 8, McCombie further discloses that the one or more anatomical locations on the patient's body comprises one or more of a chest (para 0054), wrist (para 0054, 0055, see fig. 1 ), forearm (para 0054, 0055, see fig. 1 ).
Regarding Claim 15, McCombie further discloses that the at least one processor is configured to identify a current time and to execute an action associated with the current time (identifying and operating in real time is current time associated action, para 0057)
Regarding Claim 18, McCombie further discloses that the ambulatory medical device comprises a mobile cardiac monitoring device (paragraphs [0011], [0051])
Regarding Claim 19, McCombie discloses a system for monitoring patient movement (paragraph [0011]), comprising a cardiac monitoring device (para 0051) comprising a plurality of on right side, lying on left side); generate a motion sentence based on the plurality of predetermined motion sentence features (paragraphs [0082]-[0087], [0090]) and a set of predetermined rules defining a “motion grammar” (paragraph [0021], [0122], [0128]-[0130]), the motion sentence comprising at least one predetermined motion primitive selected from the plurality of motion primitives (paragraphs [0073], [0082]-[0087], [0090] – lying, upright; paragraph [0030] – activity states including moving, sitting, standing, walking, falling, etc.) and at least one predetermined motion modifier on right side, lying on left side); and initiate one or more notification actions based on the generated motion sentence (para 0091, also table 1).
McCombie does not disclose the generation of the sentence using a set of predefined rules defining a motion grammar specifying allowable sequences of motion primitives/modifiers. 
Cohen teaches a medical device for monitoring motion of a patient which uses a set of predefined rules defining a motion grammar to create sentences including motion primitives and modifiers identified from motion data, the rules specifying allowable sentence sequences (paragraph [0021]-[0023], [0028], [0084]-[0086, [0093]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the device of McCombie and used rules to define a motion grammar for forming the sentences, as taught by Cohen, in order to provide more structure and context to make the resulting sentence more useful.
Regarding claim 21, McCombie further discloses outputting the motion sentence (Table 1; paragraph [0092]); the Examiner notes that the claim does not call for any particular component to perform the notification or any particular format in which the notification must exist, such that any generation of such information can be considered as “output”.

Claim 12-14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCombie, as modified above, and further in view of Chin (US 2014/0171749).
1). Chin is in the field of controlling acquisition of information from one or more physiological sensors (para 0040), teaches multiple locations for sensors including one anatomical location on a patient (para 0052), and teaches wherein a notification action comprises notifying a caregiver about the patient (para 0118). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify McCombie with the teaching of Chin for the purpose of reporting the sensor values to a third party to provide assistance to the monitored user (Chin, para 0118).
Regarding Claim 13, McCombie fails to explicitly disclose that the one or more notification actions comprises warning the patient based on the motion of the patient. Chin teaches that the notification action comprises notifying the patient (paragraph [0118]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify McCombie with the teaching of Chin for the purpose of providing information to the user as to the effects of their activities (Chin, para 0118).
Regarding Claim 14, McCombie fails to explicitly disclose that the at least one processor is configured to identify another medical device separate from the ambulatory medical device proximal to the patient and to instruct the medical device to issue an alert. Chin teaches a different device separate from the computing device proximal to the patient and issuing an alert to the different device (para 0118). It would have been obvious to one of ordinary skill in 
Regarding Claim 20, McCombie fails to explicitly disclose at least one client device in communication with the remote server, the at least one client device configured to notify at least one of a caregiver and the patient about the motion of the patient based on the one or more notification actions. Chin teaches that the notification action comprises notifying a caregiver about the patient (para 0118). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify McCombie with the teaching of Chin for the purpose of reporting the sensor values to a third party (Chin, para 0118).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCombie, as modified above, and further in view of Donnelly (US 2010/0298899).
McCombie discloses the device being directed to cardiac monitoring (paragraph [0010], but does not disclose it additionally comprising a wearable defibrillator. Donnelly teaches an ambulatory medical device configured to monitor cardiac activity and patient movements (paragraphs [0007], [0012]) which also includes a wearable defibrillator (paragraphs [0006], [0029}). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have made the device of McCombie and additionally included a wearable defibrillator, as taught by Donnelly, in order to provide prompt treatment when adverse conditions are sensed.

Response to Arguments
Applicant’s arguments with respect to claim(s) s 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant argues only that McCombie does not disclose a motion grammar setting rules for allowable primitives and/or modifiers; as Cohen does teach a grammar including rules for sentence components, set forth above, these arguments are moot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824.  The examiner can normally be reached on Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/KAREN E TOTH/             Examiner, Art Unit 3791                                                                                                                                                                                           	/CHRISTIAN JANG/             Primary Examiner, Art Unit 3791